 

Exhibit 10.81

2018 LTI NON-EXECUTIVE TIME AND PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

THIS 2018 LTI NON-EXECUTIVE TIME AND PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD (this “Agreement”) is made and entered into as of the 9th day of April,
2018 (the “Grant Date”) by and between the individual whose name appears on the
Award Certificate attached hereto (the “Employee”) and PFSweb, Inc., a Delaware
corporation (the “Company”), and is issued under and pursuant to the PFSweb,
Inc. 2005 Employee Stock and Incentive Plan, as the same may be amended from
time to time (the “Plan;” terms defined in the Plan having the same meaning when
used herein, except as otherwise defined herein).

NOW, THEREFORE, intending to be legally bound, and for good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Company and
the Employee hereby agree as follows:

1.Definitions.  The following terms (not otherwise defined herein), when used in
this Agreement, shall have the following meanings, unless the context clearly
requires otherwise (such definitions to be equally applicable to both the
singular and plural of the defined terms):

“Adjusted EBITDA” shall mean the amount determined by the Committee as the
Company’s “Adjusted EBITDA” for any applicable Fiscal Year (which, for the
avoidance of doubt, shall be determined prior to recognition of Performance
Based Cash Awards or amounts payable under the Company’s director level bonus
program).

“Base Bonus Target” shall mean, as designated by the Committee for each
applicable Fiscal Year (i) Adjusted EBITDA for such applicable Fiscal Year
equaling or exceeding the amount so designated by the Committee as the Base
Bonus Target for such applicable Fiscal Year, or (ii) if applicable, such other
Qualified Business Criteria as the Committee shall designate as the Base Bonus
Target for such Fiscal Year.

“ERISA” shall mean the Employee Retirement Income Security Act of 1986, as
amended.

“Fiscal Year” shall mean the 12-consecutive-month period beginning on January 1
and ending on December 31, so that, by way of example, Fiscal Year 2018 shall
mean the 12-consecutive-month period beginning on January 1, 2018 and ending on
December 31, 2018.

“Severance Period” shall mean the period following the termination of the
Employee’s employment by the Company during which the Employee is entitled to
continue to receive his or her base compensation pursuant to a written severance
agreement.

“Vesting Date” shall mean each of December 31, 2018, December 31, 2019 and
December 31, 2020, as applicable or as the context may require.

2.Issuance and Vesting of Restricted Stock Units.  Subject to the vesting
conditions set forth herein and the other terms and provisions of the Plan, the
Company hereby issues to the Employee the number of Restricted Units set forth
in the Award Certificate attached hereto. Except as otherwise set forth herein
or in the Plan, provided that (i) the applicable Base Bonus Target is achieved
for the Fiscal Year ending on the corresponding Vesting Date, and (ii) the
Employee retains his/her Continuous Status

1

7714074.2

--------------------------------------------------------------------------------

 

as a Participant through the applicable Vesting Date set forth below, then for
each Vesting Date the corresponding number of Restricted Stock Units set forth
below will vest on the day following the applicable Vesting Date.

 

Vesting Date/Fiscal Year

Number of Vested Restricted Stock Units

December 31, 2018

33.33% of the number of Restricted Stock Units

December 31, 2019

33.33% of the number of Restricted Stock Units

December 31, 2020

33.34% of the number of Restricted Stock Units

 

If the Base Bonus Target is not achieved for any applicable Fiscal Year, the
unvested portion of the Restricted Stock Unit Award shall not vest for such
Fiscal Year. Subject to the Employee retaining his/her Continuous Status as a
Participant through the applicable Vesting Date, failure to achieve the Base
Bonus Target for any Fiscal Year, shall not affect any subsequent Fiscal Year –
e.g., if the Company achieves the Base Bonus Target for the 2018 Fiscal Year and
the 2020 Fiscal Year, but fails to achieve the Base Bonus Target for the 2019
Fiscal Year, then, subject to the Employee retaining his/her Continuous Status
as a Participant through the applicable Vesting Date, 33.33% of the Restricted
Stock Units will vest for the 2018 Fiscal Year and 33.34% of the Restricted
Stock Units will vest for the 2020 Fiscal Year.    

3.Determination of Base Bonus Target Achievement.  The Committee, in its sole
and absolute discretion, shall determine whether the Base Bonus Target has been
achieved. Such determination, which shall be final and binding on all parties,
shall be certified in writing as soon as administratively practicable following
each Vesting Date.

4.Vesting of Restricted Stock Units; Forfeiture.  The Employee shall have no
vested right in the Restricted Stock Units for any Fiscal Year unless the
Committee certifies that the Base Bonus Target has been achieved for such Fiscal
Year.  Such achievement, as evidenced by such certification by the Committee,
shall be construed by all parties as a condition related to the purpose of the
compensation for purposes of Section 409A of the Code.  Provided that such
certification is made, and the Employee is employed by the Company as of the
applicable Vesting Date set forth in Section 2 above, vesting of the number of
Restricted Stock Units to which the Employee may be entitled hereunder shall
occur as of the day following such Vesting Date.  If, prior to any Vesting Date,
the Employee voluntarily leaves employment with the Company other than for Good
Reason or is terminated by the Company for Cause, the Employee shall forfeit the
entirety of the Restricted Stock Units otherwise issuable hereunder.

5.Additional Vesting Provisions.  

(a)Upon the termination of the Employee’s employment by the Company without
Cause or if the Employee’s employment by the Company is terminated by the
Employee for Good Reason, then (i) if applicable, for purposes of Section 2 of
this Agreement, the Employee shall be deemed employed by the Company through the
last day of any Severance Period which shall be deemed the last day of the
Employee’s Continuous Status as a Participant, and (ii) subject to the
achievement of the Base Bonus Target for such Fiscal Year, the Employee shall be
entitled to a portion of the Restricted Stock Units otherwise issuable on the
Vesting Date immediately following the date of termination of employment (as
determined in accordance with the preceding clause (i)), equal to the amount of
the Restricted Stock Units to which the Employee would have vested hereunder on
such Vesting Date but for the termination of his or her employment, multiplied
by a fraction, the numerator of which is the number of days the Employee is
employed (or deemed employed in accordance with the preceding clause (i)) by the
Company during the Fiscal Year in which the termination (or deemed termination)
occurred and the denominator of which is 365, and such portion shall be deemed
vested as of the date of termination of employment (without regard for the
provisions of clause (i) herein) and (iii) all other unvested Restricted Stock
Units hereunder shall be deemed terminated and forfeited. For the avoidance of
doubt, for purposes

2

7714074.2

--------------------------------------------------------------------------------

 

of this clause (a), to the extent the first day of a Severance Period is in one
Fiscal Year and the last day of such Severance period is in the following Fiscal
Year, the Employee shall be deemed employed (1) during the entirety of such
first Fiscal Year and (2) for that portion of the following Fiscal Year which
corresponds to the Severance Period applicable thereto.  

(b)Upon termination of employment as the result of the death or Disability of
the Employee, the heirs or estate of the deceased Employee or the Disabled
Employee shall, subject to the achievement of the Base Bonus Target for the
applicable Fiscal Year, be deemed vested in all unvested Restricted Stock Units
as of each Vesting Date following such date of termination.  

(c)Notwithstanding the provisions of Sections 5(a) and (b) above, upon the
occurrence of a Change in Control, (i) all unvested Restricted Stock Units for
the Fiscal Year in which the Change in Control occurs shall be deemed
automatically vested at such time as may be necessary or required in order for
the Employee to be deemed the lawful owner and holder of record of the shares of
Stock to be issued thereunder as of the effective date and time of the Change in
Control, and (ii) except as set forth in the preceding clause, all other
unvested Restricted Stock Units hereunder shall be deemed terminated  as of the
effective date and time of the Change in Control.

6.Settlement of Restricted Stock Units.  

(a)Each Restricted Stock Unit represents the right to receive one share of
Stock, subject to the terms and conditions set forth in this Agreement and the
Plan. The Restricted Stock Units shall be credited to a separate account
maintained for the Employee on the books and records of the Company (the
"Account"). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.

(b)Subject to the provisions hereof, no later than the last day of Fiscal Year
following the applicable Vesting Date, the Company shall (i) issue and deliver
to the Employee the number of shares of Stock equal to the number of vested
Restricted Stock Units (rounded up to the nearest whole share); and (ii) enter
the Employee's name on the books of the Company as the shareholder of record
with respect to the shares of Stock delivered to the Employee (which entry shall
be deemed made as of the day following the last day of each applicable Fiscal
Year notwithstanding any later delivery of the corresponding shares of Common
Stock). Notwithstanding the foregoing, but subject to the provisions of the
preceding clause (ii) and Section 16 below, any shares of Stock to be issued in
settlement of Restricted Stock Units (i) under Section 5(a) or (b) above shall
be issued no later than March 15 following the last day of the Fiscal Year in
which the Employee (or heirs or estate thereof) is deemed vested therein, and
(ii) under Section 5(c) above shall be issued no later than such time as may be
necessary or required in order for the Employee to be deemed the lawful owner
and holder of record of the shares of Stock to be issued thereunder as of the
effective date and time of the Change in Control.

(c)Subject to any exceptions set forth in this Agreement or the Plan, prior to
the vesting of the Restricted Stock Units hereunder, the Restricted Stock Units
or the rights relating thereto may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Employee. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock Units or the rights relating thereto during such
period shall be wholly ineffective and, if any such attempt is made, the
unvested Restricted Stock Units will be forfeited by the Employee and all of the
Employee's rights to shares issuable thereunder shall immediately terminate
without any payment or consideration by the Company.

3

7714074.2

--------------------------------------------------------------------------------

 

(d)The Employee shall have no rights in, to or under the shares of Stock to be
issued upon the vesting of the Restricted Stock Units unless and until the
vesting conditions set forth herein are satisfied and, until such date, shall
have no rights of a shareholder of the Company including, without limitation, no
right to vote such shares and no right to receive any dividends or other
distributions paid with respect to such shares. Notwithstanding the foregoing,
if during any Fiscal Year, the Company declares a dividend or distribution,
whether in cash or other property, then, concurrent with the issuance of the
shares of Stock, if any, to the Employee for such Fiscal Year, the Company shall
pay to the Employee that amount of cash or other property which the Employee
would have received had the Employee been the record holder of such shares of
Stock on the record date for such dividend or distribution.

(e)Upon vesting of the Restricted Stock Units, the Company may issue stock
certificates or evidence the Employee's interest therein by using a book entry
account with the Company's transfer agent.

7.Provisions of Plan.  

(a)Adjustments. If any change is made to the outstanding Stock or the capital
structure of the Company, the shares of Stock to be issued hereunder shall be
adjusted or terminated in any manner as contemplated by Article 16 of the Plan.

(b)Tax Liability and Withholding. The Employee shall be required to pay to the
Company, and the Company shall have the right to deduct from the shares of Stock
to be issued upon the vesting of the Restricted Stock Units, the amount of any
required withholding taxes in respect of the shares of Stock to be issued upon
the vesting of the Restricted Stock Units and to take all such other action as
the Company deems necessary to satisfy all obligations for the payment of such
withholding taxes.

(c)Except as provided herein, the provisions of this Agreement shall be subject
to the provisions of the Plan, which are hereby incorporated herein by reference
and made part hereof.  The Employee acknowledges and agrees that he or she has
been provided with and has read the Plan and understands the provisions
thereof.  In the event of any conflict between the terms of the Plan and the
terms of this Agreement, the terms of the Plan shall take precedence, other than
for such provisions of the Plan which, by their terms, are subject to the
provisions of an Award Certificate.

8.No ERISA Plan.  Neither this Agreement nor the award of the Restricted Stock
Units hereunder shall be construed by any party as being subject to any
provisions of ERISA, and shall not be so subject.  Without in any way limiting
the generality of the foregoing, the Restricted Stock Units awarded hereunder
shall constitute a mere unfunded promise to pay by the Company and a bonus
program within the meaning of Department of Labor Regulation Section 2510.3-2(c)
promulgated under ERISA.

9.Compliance with Law. The issuance of shares of Stock hereunder shall be
subject to compliance by the Company and the Employee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company's shares of Stock may be
listed. No shares of Stock shall be issued or transferred unless and until any
then applicable requirements of state and federal laws and regulatory agencies
have been fully complied with to the satisfaction of the Company and its
counsel.

4

7714074.2

--------------------------------------------------------------------------------

 

10.Notices.  Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices.  Any notice required to be delivered
to the Employee under this Agreement shall be in writing and addressed to the
Employee at the Employee’s address as shown in the records of the
Company.  Either party may designate another address in writing (or by such
other method approved by the Company) from time to time.

11.Parachute Payments and Parachute Awards.  If the Employee is a “disqualified
individual,” as defined in paragraph (c) of Code Section 280G, then,
notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore entered into by the Employee and the
Company (an “Other Agreement”), except an agreement, contract, or understanding
that expressly addresses Code Section 280G or Code Section 4999 (a “280G
Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Employee
(or an employee group of which the Employee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
the Employee (a “Benefit Arrangement”), any right the Employee has in respect of
payment under this Agreement, any Other Agreement or any Benefit Arrangement
will be reduced or eliminated: (a) to the extent that such right to payment,
taking into account all other rights, payments, or benefits to or for the
Employee under all Other Agreements and all Benefit Arrangements, would cause
the payment to Employee under this Agreement to be considered a “parachute
payment” within the meaning of paragraph (b)(2) of Code Section 280G as then in
effect (a “Parachute Payment”); and (b) if, as a result of receiving such
Parachute Payment, the aggregate after-tax amounts the Employee is entitled to
receive from the Company under all Other Agreements and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Employee without causing any such payment or benefit to be considered a
Parachute Payment. The Company will accomplish such reduction in a manner to be
mutually agreed with, and most beneficial for, the Employee. The foregoing shall
not be interpreted so as to restrict, reduce, amend or modify any of the
existing terms and provisions of any 280G Agreement to which the Employee and
the Company may be a party and any payment hereunder shall be entitled to the
benefits thereof.

12.Severability.  If any provision of this Agreement is determined by a court of
competent jurisdiction to be unenforceable, such determination shall not affect
the remaining provisions of this Agreement, which shall be enforced to the
maximum extent permitted under applicable law.

13.Modification.  Subject to the provisions of the Plan, this Agreement may be
modified only in writing pursuant to an agreement by and between the Company and
the Employee.

14.Headings.  The headings contained herein are for convenience of reference
only and shall not be construed by any party as having any substantive
significance.

15.Clawback. Notwithstanding any other provisions in this Agreement, this Award
is subject to recovery under any current or future law, government regulation or
stock exchange listing requirement, and is subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company at any time pursuant to any such law, government regulation or stock
exchange listing requirement).

5

7714074.2

--------------------------------------------------------------------------------

 

16.Section 409A of the Code.  If the Employee is deemed a "specified employee"
within the meaning of Section 409A of the Code, as determined by the Committee,
at a time when the Employee becomes eligible for settlement of the Restricted
Stock Units upon his/her "separation from service" within the meaning of Section
409A of the Code, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A of the Code, such settlement will be delayed
until the earlier of: (i) the date that is six months following the Employee's
separation from service and (ii) the Employee's death.   It is the intent that
this Restricted Stock Unit Award shall comply with the requirements of Section
409A, and any ambiguities herein will be interpreted to so comply. The Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify this Agreement as may be
necessary to ensure that all vesting or payouts provided under this Agreement
are made in a manner that complies with Section 409A or to mitigate any
additional tax, interest and/or penalties or other adverse tax consequences that
may apply under Section 409A if compliance is not practical; provided, however,
that nothing in this paragraph creates an obligation on the part of the Company
to modify the terms of this Agreement or the Plan, and the Company makes no
representation that the terms of this Restricted Stock Unit Award Agreement will
comply with Section 409A or that payments under this Restricted Stock Unit Award
Agreement will not be subject to taxes, interest and penalties or other adverse
tax consequences under Section 409A. In no event shall the Company or any of its
Subsidiaries be liable to any party for any additional tax, interest or
penalties that may be imposed on the Employee by Section 409A or any damages for
failing to comply with Section 409A.

17.Execution and Counterparts.  This Agreement shall be deemed effective as of
the Grant Date upon the delivery to the Employee of the Award Certificate hereto
(or information contained therein) by electronic or other means of transmission,
and such effectiveness shall not require any counterpart signature of the
Employee.

*****

6

7714074.2